Case: 21-11063      Document: 00516425790         Page: 1     Date Filed: 08/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         August 9, 2022
                                  No. 21-11063
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jackson Ewing Wright,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:18-CR-1-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jackson Ewing
   Wright has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Wright has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11063      Document: 00516425790          Page: 2   Date Filed: 08/09/2022




                                    No. 21-11063


          During the pendency of this appeal, Wright completed the sentence
   imposed on revocation of supervised release and was released from custody.
   Because he has not shown that he will suffer collateral consequences as a
   result of the revocation of his supervised release and because no additional
   term of supervised release was imposed, the instant appeal does not present
   a case or controversy, and this court lacks jurisdiction. See Spencer v. Kemna,
   523 U.S. 1, 7 (1998); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987).
          Accordingly, the appeal is DISMISSED AS MOOT, and counsel’s
   motion for leave to withdraw is DENIED as unnecessary.




                                         2